                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

SAMUEL & STEIN
David Stein (DS 2119)
1441 Broadway, Suite 6085
New York, NY 10018
(212) 563-9884
dstein@samuelandstein.com

Attorneys for Plaintiff, Individually
and on behalf of all others similarly
situated

 Nicolas Galeana Juarez, on
 behalf of himself and all
 other persons similarly
 situated,                                              DOCKET NO. 20-cv-4437
                                                                (LGS)
                        Plaintiff,

                  - vs. –                                          JUDGMENT

 Rod Aroy 153 Inc. d/b/a
 Little Basil Thai Restaurant,
 Phannita Yitho and John Does
 #1-10,

                        Defendants.


     A notice of acceptance of a Rule 68 Offer of Judgment
having been filed on April 28, 2021; and Rod Aroy 153 Inc.
d/b/a Little Basil Thai Restaurant and Phannita Yitho having
offered plaintiff Nicolas Galeana Juarez to take a judgment
against them; it is

     ORDERED and ADJUDGED that Judgment is entered in favor
of plaintiff Nicolas Galeana Juarez and against defendants
Rod Aroy 153 Inc. d/b/a Little Basil Thai Restaurant and
Phannita Yitho, jointly and severally, in the sum of $6,000
(Six Thousand Dollars and Zero Cents) inclusive of attorneys’
fees, costs, and prejudgment interest accrued to date.

 SO ORDERED.

 The Clerk of Court is respectfully directed to close this case.

 Dated: April 30, 2021
        New York, New York
